Citation Nr: 0803553	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's hypertension.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 2001 to November 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Roanoke, Virginia, Regional Office which established service 
connection for hypertension and assigned a noncompensable 
evaluation for that disability.  The veteran subsequently 
moved to Indiana.  The veteran's claims file was transferred 
to the Indianapolis, Indiana, Regional Office (RO).  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected 
hypertension.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
evaluation for the veteran's hypertension.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  


FINDING OF FACT

The veteran's hypertension is manifested by a history of 
diastolic pressure predominately 100 or more which 
necessitated the use of continuous antihypertensive 
medication thereafter. 




CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation, but not 
greater, for the veteran's hypertension have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.104, Diagnostic Code 7101 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in January 2005, January 2006, and 
March 2006 which informed the veteran of the evidence 
generally needed to support a claim for service connection 
and the assignment of an evaluation and effective date of an 
initial award of service connection; what actions she needed 
to undertake; and how the VA would assist her in developing 
her claim.  Such notice effectively informed her of the need 
to submit any relevant evidence in her possession.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  The veteran 
requested a hearing before a Veterans Law Judge.  She was 
scheduled for an October 2006 videoconference before a 
Veterans Law Judge.  She subsequently failed to report for 
the scheduled hearing. There remains no issue as to the 
substantial completeness of the veteran's claim.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Historical Review

An April 2004 naval treatment record indicate that she was 
"sent from [obstetrics] clinic for [elevated blood pressure 
readings times] 2 days with diastolics in low 100s.  She was 
given a "working [diagnosis]" of preeclampsia, a medical 
condition where hypertension arises in pregnancy.  A June 
2004 naval chronological record of medical care relates that 
the veteran was "diagnosed with pre-eclampsia when she was 
delivering her baby;" was prescribed antihypertensive 
medications; and her antihypertensive medication was 
thereafter adjusted.  An August 2004 naval treatment record 
conveys that the veteran's blood pressure had increased and 
her antihypertensive medications were again adjusted.  A 
September 2004 naval treatment record states that the 
veteran's hypertension was in good control with medication.  
At her October 2004 physical examination for service 
separation, the veteran was noted to regularly taken 
antihypertensive medications.  She was diagnosed with 
hypertension controlled by medication.  In April 2005, the VA 
established service connection for hypertension and assigned 
an initial noncompensable evaluation for that disability.  


III.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  A 10 percent 
evaluation is warranted for hypertensive vascular disease 
with diastolic pressure of predominantly 100 or more; 
systolic pressure of predominantly 160 or more; or a history 
of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure of predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  
In her May 2005 notice of disagreement and August 2005 Appeal 
to the Board (VA Form 9), the veteran related that she 
continued to take antihypertensive medications.  

At an October 2005 VA examination for compensation purposes, 
the veteran exhibited blood pressure readings of 120/90, 
125/90, and 125/90.  The veteran was diagnosed with 
hypertension.  The examiner commented that "she takes 
Nifedipine 30 mg every day and this keeps her blood pressure 
under control, but she is still on the upper level of normal 
for diastolic blood pressure."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran initially manifested chronic hypertension manifested 
by diastolic pressure predominantly 100 or more during her 
inservice 2004 pregnancy and has continuously taken 
prescribed antihypertensive medications thereafter.  Such 
findings merit assignment of an initial compensable 
evaluation under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  In the absence of any objective 
evidence of diastolic pressure of predominantly 110 or more 
or systolic pressure of predominantly 200 or more, the Board 
concludes that an initial 10 percent evaluation and no higher 
is warranted for the veteran's hypertension.  


ORDER

An initial 10 percent evaluation and no higher is granted for 
the veteran's hypertension subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


